Exhibit 99.2 Northcore Technologies Inc. Consolidated Statements of Operations (expressed in thousands of dollars, except per share amounts) (Canadian GAAP, Unaudited) Three Months Ended Six Months Ended June 30 June 30 2007 2007 2006 2007 2007 2006 ($C) ($US) ($C) ($C) ($US) ($C) translated translated into US$ at into US$ at Cdn$ 1.0634 Cdn$ 1.0634 for for convenience convenience Revenue $ 285 $ 268 $ 170 $ 607 $ 571 $ 541 Operating expenses General and administrative 448 421 498 895 842 940 Customer service and technology 178 168 159 350 329 325 Sales and marketing costs 78 73 120 149 140 256 Employee stock options 6 6 37 13 12 72 Depreciationand amortization 10 9 20 19 18 45 Total operating expenses 720 677 834 1,426 1,341 1,638 Loss from operations (435 ) (409 ) (664 ) (819 ) (770 ) (1,097 ) Interest expense Cash interest expense 67 63 93 131 123 200 Accretion of secured subordinated notes 88 83 123 191 180 268 Interest income - - (5 ) (1 ) (1 ) (5 ) 155 146 211 321 302 463 Loss from continuing operations (590 ) (555 ) (875 ) (1,140 ) (1,072 ) (1,560 ) Income from discontinued operations - - 1,918 - - 2,123 Net income (loss) for the period (590 ) (555 ) 1,043 (1,140 ) (1,072 ) 563 Other comprehensive income, net of tax: Foreign currency translation adjustment - 17 Comprehensive income (loss) $ (590 ) $ (555 ) $ 1,043 $ (1,140 ) $ (1,072 ) $ 580 Earnings (loss) per share: From continuing operations, basic and diluted $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.02 ) Net earnings (loss) per share, basic and diluted $ (0.01 ) $ (0.01 ) $ 0.01 $ (0.01 ) $ (0.01 ) $ 0.01 Weighted average common shares 84,397 84,397 79,212 84,117 84,117 76,724 Northcore Technologies Inc. Consolidated Balance Sheet (expressed in thousands of Canadian dollars) (Canadian GAAP, Unaudited) June 30 June 30 December 31 2007 2007 2006 (Unaudited) (Unaudited) (Audited) (in US$) translated into US$ at Cdn$ 1.0634 for convenience Cash $ 44 $ 41 $ 475 Other current assets 296 278 217 Other assets 70 66 121 Total assets $ 410 $ 385 $ 813 Accounts payable and accrued liabilities $ 745 $ 701 $ 1,074 Deferred revenue 161 151 68 Demand loans 602 566 - Current portion of secured subordinated notes 160 150 1,682 Non-current portion of secured subordinated notes 943 887 244 Total shareholders' deficiency (2,201 ) (2,070 ) (2,255 ) Total liabilities and shareholders' deficiency $ 410 $ 385 $ 813
